Title: II. Proposed Addition to the Letter of Recall, [ca. 15–20 August 1793]
From: Jefferson, Thomas
To: Cabinet



  [ca. 15–20 Aug. 1793]

not inserted
At other times he would correct the decisions of the President by what he calls the will of the people. ‘It is not thus says he that the people of America wish &c.
As if the will of the people had been pronounced on the several abstract questions of the Law of Nations and construction of treaties to which his proceedings have given rise: and as if that will had been communicated to him.—By the constitution of the US. it is not by their own will, collectively or individually expressed, that the citizens have chosen to have their government administered, or their laws made. They know  too well the impossibility of collecting all the inhabitants of a territory of a million of square miles to direct every movement of the government. They determined therefore to exercise one great act of their will, from time to time, sufficient of itself to keep all others in due order, that is, to name the persons to whom they would confide the administration of their government and framing of their laws. To them they trust to do what is right in every case, reserving to themselves only a general and periodical appeal, the effect of which is, not to correct past wrongs, but to prevent the future by removing the wrong-doer. He therefore who proposes to take their will in matters of detail, proposes what he knows to be impracticable, and means to impose, for the general will, that of a few. He proposes too what is against the constitution. With this appeal however to the will of the people, Mr. Genet threatens the President, forgetting the decorum due, by the usage of nations, from foreign ministers to the government with which they are permitted to reside; forgetting that the Executive is the organ of the nation for corresponding with foreign powers and foreign ministers, and the only one to whom it is lawful for him to apply. And to cover his departure from order, he says that a worthy magistrate should desire this appeal. A worthy magistrate will never fear that appeal, constitutionally made, nor permit it to be made unconstitutionally. He will not permit, under this pretext, the public tranquility to be disturbed by a foreign agent, his fellow-citizens to be divided against each other by his intrigues and practices, to be arranged under the banners of this or that foreign nation, and to be thrown into anarchy under the treacherous pretext of referring questions to their will. A wise magistrate will read in the history of an unfortunate state in Europe, the baneful effects of foreign influence, and will resist the first attempts to renew those scenes in the country committed to his charge, as the most atrocious of all hostilities. These practices to subvert our government have not been authorized by the French nation, however Mr. Genet would countenance the imputation by his proceedings. We did not need the evidence of the decree of
